UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO 3 FORM 10-Q /A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO Commission File Number: 000-53807 SavWatt USA Inc. (Exact name of registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 1100 Wicomico Street, Baltimore MD (Address of principal executive offices) (866) 641-3507 (Registrant's telephone number) 27-2478133 (I.R.S. Employer Identification No.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of December 5, 2011 there were 2,420,022,149 outstanding shares of the Registrant's Common Stock, $0.0001 par value. EXPLANATORY NOTE On August 22, 2011, we filed our Quarterly Report on Form10-Q for the quarterly period ended June 30, 2011 with the SEC. Subsequently, we filed Amendment #1 to the June 30, 2011 Form 10-Q on August 26, 2011, and Amendment #2 to the June 30, 2011 Form 10-Q on August 30, 2011. These three form 10-Q’s were filed with the SEC prior to our independent registered public accounting firm, completing their review of the financial statements. As a result, all three form 10-Q’swere deficient. This amendment # 3 to the June 30, 2011 includes financial statements that have been reviewed in compliance with applicable SEC regulations. 2 OTHER PERTINENT INFORMATION When used in this report, the terms "SavWatt." the Company", " we", "our", and "us" refers to SavWatt USA, Inc., a Delaware corporation formerly known as Ludvik Capital, Inc., and our subsidiary. The information which appears on our web site is not part of this report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to raise sufficient capital to fund our ongoing operations and satisfy our obligations as they become due, including approximately $1 million of past due notes, our ability to generate any meaningful revenues, our ability to compete within our market segment, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, as well as our annual report on Form 10-K for the year ended December 31, 2010 including the risks described in Part I. Item 1A. Risk Factors of that report. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 INDEX PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Accounting Firm 5 Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 6 Consolidated Statements of Operations for the Three Months and six months ended June 30, 2011 and 2010 and, for the Period from October 20, 2006 (Inception) to June 30, 2011 (Unaudited) 7 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2011 and 2010, and for the Period from October 20, 2006 (Inception) to June 30, 2011 (Unaudited) 8 Notes to Consolidated Financial Statements as of June 30, 2011 (Unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.
